Exhibit 99.1 Contact: Peter W. Keegan Chief Financial Officer (212) 521-2950 Mary Skafidas Investor and Public Relations (212) 521-2788 NEWS RELEASE LOEWS CORPORATION REPORTS NET INCOME OF $ NEW YORK, July 29, 2013—Loews Corporation (NYSE:L) today reported net income for the 2013 second quarter of $269 million, or $0.69 per share, compared to $56 million, or $0.14 per share, in the 2012 second quarter. Net income for the second quarter of 2012 includes an after tax non-cash impairment charge of $142 million at HighMount Exploration & Production LLC related to the carrying value of its natural gas and oil properties. Excluding this impairment charge, net income (non-GAAP) for the second quarter of 2012 was $198 million. Net income for the six months ended June 30, 2013 was $511 million, or $1.31 per share as compared to $423 million, or $1.06 per share in the prior year period. Net income for the six months ended June 30, 2013 and 2012 includes after tax non-cash ceiling test impairment charges of $92 million and $170 million at HighMount. Excluding these non-cash impairment charges, net income (non-GAAP) for the six months ended June 30, 2013 and 2012 was $603 million and $593 million. Book value per share excluding Accumulated other comprehensive income (AOCI) increased to $49.26 at June 30, 2013 from $47.42 at June 30, 2012 and $47.94 at December 31, 2012. CONSOLIDATED HIGHLIGHTS June 30, Three Months Six Months (In millions, except per share data) Income before net investment gains (losses) and impairment charges $ Non-cash ceiling test impairment charges ) ) ) Net investment gains (losses) (8
